United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-897
Issued: July 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2013 appellant filed a timely appeal from the October 29, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied waiver of
recovery of an overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied waiver of an $18,282.38 overpayment of
compensation.
FACTUAL HISTORY
On December 9, 2010 appellant, then a 52-year-old motor vehicle operator, sustained a
traumatic injury in the performance of duty while climbing on a trailer and strapping down

1

5 U.S.C. § 8101 et seq.

material. OWCP accepted his claim for sprain of the right shoulder and upper arm and a rotator
cuff.
On November 9, 2011 OWCP granted appellant a schedule award for a nine percent
impairment of his right upper extremity due to loss of right shoulder motion.
OWCP later discarded that appellant previously received a schedule award for the same
extremity under another claim number. The record shows that on August 11, 2006 OWCP
issued a schedule award for a 10 percent impairment of appellant’s right upper extremity
resulting from a shoulder injury on June 11, 2005.2
On September 17, 2012 OWCP made a preliminary determination that appellant received
an $18,282.38 overpayment of compensation when he received the November 9, 2011 schedule
award,3 which was duplicative of his previous award. It recommended that he be found not at
fault in creating the overpayment because he was not aware and could not reasonably have been
expected to know that the second schedule award was paid to him incorrectly. OWCP notified
appellant as follows:
“In order for OWCP to consider the question of waiver or to determine a
reasonable method for collection, you must complete and submit the enclosed
Form OWCP-20. Attach supporting documents to Form OWCP-20, including
copies of income tax returns, bank account statements, bills and canceled checks,
pay slips and any other records which support the income and expenses listed.
Under 20 C.F.R. 10.438, failure to submit the requested information within 30
days will result in the denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”
In a decision dated October 29, 2012, OWCP finalized its preliminary findings. It found
that appellant received an $18,282.38 overpayment of compensation. Although OWCP found
him without fault in creating the overpayment, it received no response from him to its
preliminary determination. As appellant did not request waiver or complete the overpayment
recovery questionnaire or otherwise provide the financial information requested within 30 days,
OWCP denied waiver and asked for payment in full.4
On November 11, 2012 after OWCP had issued its final overpayment decision denying
waiver, appellant completed the overpayment recovery questionnaire and submitted supporting
financial documentation. On appeal, he explains that he is seeking waiver or partial waiver, as
recovery would create a severe hardship on him and his wife.

2

OWCP File No. xxxxxx237.

3

The compensation payment history shows that appellant received this amount of schedule compensation from
October 6, 2011 to April 19, 2012.
4

Appellant had returned to full-time limited duty and was not currently receiving monetary compensation.

2

LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.5 Any previous impairment to the member under
consideration is included in calculating the percentage of loss except when the prior impairment
is due to a previous work-related injury (and a schedule award has been granted for such prior
impairment), in which case the percentage already paid is subtracted from the total percentage of
impairment.6
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary. Failure to submit the requested information within 30 days of
the request shall result in denial of waiver, and no further request for waiver shall be considered
until the requested information is furnished.8
ANALYSIS
The record confirms that on August 11, 2006 OWCP issued a schedule award for a 10
percent impairment of appellant’s right upper extremity resulting from a work injury on
June 11, 2005 under a different claim number. Having already received this schedule award,
appellant was not entitled to a schedule award for his December 9, 2010 work injury unless the
impairment of his right upper extremity was greater than 10 percent, in which case he would
receive the difference.9 As his impairment was nine percent, he was not entitled to an additional
schedule award.
OWCP paid the November 9, 2011 schedule award in error. The record confirms that
appellant received $18,282.38 in compensation as a result of this error. The Board will therefore
affirm the October 29, 2012 decision on the issues of fact and amount of overpayment.
When OWCP issued its preliminary determination on September 17, 2012, it found
appellant without fault. OWCP properly informed him that he was required to complete and
5

5 U.S.C. § 8107.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.0808.7.a(2)(a) (January 2010).
7

5 U.S.C. § 8129(a).

8

20 C.F.R. § 10.438.

9

Otherwise, a claimant could conceivably receive awards for more than a 100 percent loss of the evaluated
member.

3

submit the enclosed overpayment recovery questionnaire and attach supporting financial
documentation to support the income and expenses listed on the questionnaire.
OWCP also properly notified appellant that failure to submit the requested information
within 30 days would result in the denial of waiver. Appellant did not respond within the time
allotted. OWCP received no response from him when it issued its October 29, 2012 decision 42
days later. Under the implementing federal regulations, the failure to submit the requested
information within 30 days of the request “shall result in denial of waiver.” The Board will
therefore affirm OWCP’s October 29, 2012 decision on the issue of waiver.
The Board’s jurisdiction to review the collection of an overpayment is limited to cases of
adjustment, where OWCP decreases later payments of compensation to which the individual is
entitled.10 Collection of the overpayment in this case cannot be made by adjusting later
payments, as appellant is not receiving compensation for wage loss. Therefore, the Board lacks
jurisdiction to review the recovery of the overpayment.
Appellant explains on appeal that he is seeking waiver or partial waiver of the
overpayment. The Board’s review of a case, however, is limited to the evidence in the case
record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.11 The Board cannot review the
overpayment recovery questionnaire and supporting financial documents appellant submitted
after the October 29, 2012 decision. Appellant may make a “further request for waiver” before
OWCP, as provided by regulation.
CONCLUSION
The Board finds that OWCP properly denied waiver of an $18,282.38 overpayment of
compensation.

10

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

11

20 C.F.R. § 501.2(c)(1). The Board therefore has no jurisdiction to review new evidence appellant submitted on
appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

